United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1738
Issued: February 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 15, 2013 appellant, through his attorney, filed a timely appeal from a May 30,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP) affirming the
denial of his schedule award claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.2
ISSUE
The issue is whether appellant sustained right lower extremity impairment related to his
accepted right calf injuries.
On appeal, counsel contends that OWCP’s decision was contrary to fact and law.
1
2

20 C.F.R. § 8101 et seq.

The Board notes that, following the issuance of the May 30, 2013 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
OWCP accepted that on June 5, 2010 appellant, then a 32-year-old letter carrier,
sustained a dog bite, staphylococcal infection and cellulitis of the right calf while in the
performance of duty. He filed compensation claims for intermittent periods of disability
commencing July 21, 2010 and he received compensation for temporary total disability.
By decision dated January 27, 2011, OWCP terminated appellant’s wage-loss and
medical compensation benefits. It denied expansion of the claim to include a right knee
condition and right knee surgery as the medical evidence of record was not sufficient to establish
a causal relationship to the June 5, 2010 employment injury.
Appellant returned to full-duty work on May 4, 2011.
On August 15, 2011 appellant, through his attorney, filed a claim for a schedule award.
In reports dated November 2, 2010 through May 3, 2011, Dr. Richard C. Lehman, a
Board-certified orthopedic surgeon, opined that appellant’s right knee pain was caused by a dog
bite. Appellant also had patellofemoral symptoms and discomfort since the resolution of his
infection. On February 3, 2011 Dr. Lehman opined that appellant had a compensable lesion
based on the dog bite and subsequent cellulitis.
On November 4, 2010 Dr. Brian J. Cole, a Board-certified orthopedic surgeon, diagnosed
status post right proximal tibia dog bite with right knee-sided medial knee pain. He indicated
that appellant also appeared to have elements of plica syndrome.
In reports dated June 21 through December 17, 2010, Dr. Edmond K. Ng, a Boardcertified general surgeon, diagnosed open wound of the knee and late effect of open wound of
extremities without mention of tendon injury. On December 17, 2010 he stated that appellant
had a significant soft tissue infection and that his initial evaluation could not be complete on any
bony or joint injury because it was masked by the soft tissue injury and infection.
In an August 16, 2011 letter, OWCP notified appellant of the deficiencies of his claim. It
afforded him 30 days for the submission of additional evidence addresses permanent impairment.
Appellant submitted a September 1, 2011 report from Dr. Lehman, who opined that the
history of injury, diagnostic studies and the objective findings on physical examination supported
11 percent permanent impairment of the right lower extremity as a result of the employment
injury. Dr. Lehman determined that the date of maximum medical improvement was
September 1, 2011. In an addendum report dated September 13, 2011, he stated that he used the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter, A.M.A., Guides), to rate impairment. Dr. Lehman cited to Table 16-3,3
page 509, to find that appellant had a four percent permanent impairment with regard to muscle
tendon and soft tissue, no ratable impairment with regard to the bone and ligament of his right
knee and a seven percent permanent impairment with regard to arthritis, patellofemoral arthritis
3

Table 16-3, pages 509-11 of the sixth edition of the A.M.A., Guides is entitled Knee Regional Grid -- Lower
Extremity Impairments.

2

and cartilage defect of the patellofemoral articulation. He concluded that this resulted in a total
of 11 percent permanent impairment to the right leg.
On September 28, 2011 Dr. Daniel D. Zimmerman, an OWCP medical adviser Boardcertified in internal medicine and infectious disease, reviewed the medical evidence. He
indicated that Dr. Lehman improperly applied Table 16-3, Knee Regional Grid, of the A.M.A.,
Guides which relates to knee conditions. OWCP had not accepted any knee joint diagnosis in
appellant’s case. The medical adviser explained that the accepted conditions could not have
caused internal knee joint pathology so the rating by Dr. Lehman for patellofemoral arthritis and
cartilage defect was not a possibility. He indicated that if a grid rating is used, it must be
explained how the rating was determined using the grade modifiers tables. The medical adviser
found that Dr. Lehman provided no information regarding the impact of the grade modifiers and
incorrectly determined appellant’s impairment from the grid rating.
OWCP referred appellant to Dr. David H. Trotter, a Board-certified orthopedic surgeon,
for a second opinion evaluation. In a December 15, 2011 report, Dr. Trotter reviewed
appellant’s medical history, medical records and provided findings on physical examination. He
found a full range-of-motion of the lower extremities, except for the right knee which had
inconsistent range-of-motion upon active request for such motion. Appellant’s right knee
revealed a healed puncture wound just distal to the right knee joint. There was also a
longitudinal area distal to that along the medial aspect of the knee where he underwent surgical
intervention for infection. There was no reproducible tenderness over the joint lines or lateral
aspect of the right knee. Dr. Trotter determined that according to the sixth edition of the A.M.A.,
Guides there was no evidence of permanent impairment of the right lower extremity. He found
no consistent evidence of subjective or objective findings revealing any residuals at the level of
the knee with regard to diagnosis-based or range-of-motion impairment. There was no evidence
of complex regional pain syndrome or neurologic abnormality. Dr. Trotter concluded that
appellant had no ratable impairment under the A.M.A., Guides.
On January 30, 2012 Dr. David H. Garelick, a Board-cerfitied orthopedic surgeon, and
medical adviser, reviewed the evidence of record. He found that appellant’s soft tissue wound
had healed without residuals. Dr. Garelick found that appellant’s knee pain was primarily
subjective in nature without objective testing to support any internal derangement and noted that
OWCP had not accepted a knee condition as employment related. He concurred with Dr. Trotter
that there was no ratable impairment of the right lower extremity and determined that the date of
maximum medical improvement was December 7, 2010.
Appellant submitted a June 5, 2010 emergency room report indicating that he was
attacked by a German shepherd that same day.
By decision dated November 6, 2012, OWCP denied appellant’s schedule award claim on
the basis that the medical evidence did not establish any ratable impairment of a scheduled
member.
On November 8, 2012 appellant, through his attorney, requested an oral hearing before an
OWCP hearing representative. He submitted hospital records from June 2010, a computerized
tomography scan of the right lower extremity dated June 7, 2010 and a surgical report from

3

Dr. Ng noting that appellant underwent an open incision, irrigation and packing of the right
lower extremity gas forming infection plane on June 7, 2010.
On March 14, 2013 an oral hearing was held before an OWCP hearing representative.
By decision dated May 30, 2013, OWCP’s hearing representative affirmed the
November 6, 2012 decision. She found that the weight of medical opinion did not establish any
impairment of appellant’s right leg due to the accepted July 5, 2010 dog bite.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim, including that he or she sustained an injury in the
performance of duty as alleged and that an employment injury contributed to the permanent
impairment for which schedule award compensation is alleged.4
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.8 It is well established that in determining the amount of a
schedule award for a member of the body that sustained an employment-related permanent
impairment, preexisting impairments of the body are to be included.9 A schedule award is not
payable under section 8107 of FECA for an impairment of the whole person.10

4

See Bobbie F. Cowart, 55 ECAB 476 (2004). In Cowart, the employee claimed entitlement to a schedule award
for permanent impairment of her left ear due to employment-related hearing loss. The Board determined that
appellant did not establish that an employment-related condition contributed to her hearing loss and, therefore, it
denied her claim for entitlement to a schedule award for the left ear.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id.

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3(a)(3) (September 1995). This portion of OWCP’s procedure provides that the impairment
rating of a given scheduled member should include any preexisting permanent impairment of the same member or
function.
10

See Gordon G. McNeill, 42 ECAB 140, 145 (1990).

4

A schedule award is not payable for a member, function or organ of the body not
specified in FECA or in the implementing regulations.11 As neither FECA nor the regulations
provide for the payment of a schedule award for the permanent loss of use of the back or spine,
no claimant is entitled to such an award.12 However, as FECA makes provision for the
extremities, a claimant may be entitled to a schedule award for permanent impairment to an
extremity even though the cause of the impairment originates in the spine, if the medical
evidence establishes impairment as a result of the employment injury.13
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.14
ANALYSIS
The Board finds that the medical evidence of record fails to establish that appellant
sustained any permanent impairment to his right leg causally related to the June 5, 2010
employment injury. OWCP accepted appellant’s claim for a dog bite, staphylococcal infection
and cellulitis of the right calf. The weight of medical opinion does not establish that he sustained
permanent impairment to his right lower extremity due to the accepted injuries.
The Board finds that OWCP properly relied on a January 30, 2012 report from
Dr. Garelick, an OWCP medical adviser, who concluded that appellant had no permanent
impairment of a scheduled member under the sixth edition of the A.M.A., Guides. Appellant’s
attending physician, Dr. Lehman, did not properly apply the A.M.A., Guides when rating 11
percent impairment of the right leg. His reports were based on diagnosed conditions not
accepted by OWCP as causally related to the accepted injury. OWCP referred appellant to
Dr. Trotter, a Board-certified orthopedic surgeon, to determine the extent and degree of any
employment-related impairment. Dr. Trotter properly reviewed the medical record and found no
basis for rating impairment to a scheduled member of the body.15 Dr. Garelick reviewed a
December 15, 2011 assessment of Dr. Trotter and found no evidence of any consistent subjective
11

See Tania R. Keka, 55 ECAB 354 (2004).

12

See id. FECA itself specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

13

See George E. Williams, 44 ECAB 530 (1993). In 1966, amendments to FECA modified the schedule award
provision to provide for an award for permanent impairment to a member of the body covered by the schedule
regardless of whether the cause of the impairment originated in a scheduled or nonscheduled member.
14

See Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

15

The Board notes that it is appropriate for an OWCP medical adviser to review the clinical findings of the
treating physician to determine the permanent impairment. See Federal (FECA) Procedure Manual, Part 3 -Medical, Medical Examinations, Chapter 3.500.5(c) (September 1995); Richard R. LeMay, 56 ECAB 341 (2006).

5

or objective findings revealing impairment based on the accepted diagnosis or range of motion.
There was no reproducible tenderness over the joint lines or lateral aspect of the right knee and
no evidence of complex regional pain syndrome or neurologic abnormality. Dr. Garelick found
that appellant’s soft tissue wound had healed without residuals. He found that appellant’s knee
pain was primarily subjective in nature without objective testing to support any internal
derangement. Dr. Garelick noted that OWCP had not accepted a knee condition as employment
related. He concurred with Dr. Trotter that there was no ratable impairment of the right lower
extremity. Dr. Garelick determined that the date of maximum medical improvement was
December 7, 2010. The Board finds that he properly concluded that there was no medical
evidence of impairment to the right lower extremity resulting from the accepted conditions and
that, therefore, there was no ratable impairment of a scheduled member under the sixth edition of
the A.M.A., Guides.
Appellant did not submit sufficient medical evidence to establish that he sustained a
permanent impairment to a specified member, organ or function of the body listed in FECA or its
implementing regulations. The medical evidence of record supports that he has no right lower
extremity impairment. The Board finds that appellant is not entitled to a schedule award as a
result of his employment-related accepted right calf conditions.
On appeal, counsel contends that OWCP’s decision was contrary to fact and law. For the
reasons stated, the Board finds that the weight of medical evidence does not establish permanent
impairment.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established any ratable right lower extremity
impairment related to his accepted right calf injuries entitling him to a schedule award.

6

ORDER
IT IS HEREBY ORDERED THAT the May 30, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 3, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

